In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1525V
                                      Filed: April 11, 2017
                                         UNPUBLISHED

****************************
ARIADNA NACIANCENO,                       *
                                          *
                     Petitioner,          *     Damages Decision Based on Proffer;
v.                                        *     Influenza;
                                          *     Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                       *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
C. Clark Hodgson, III, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ilene Claire Albala, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On November 16, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered an injury to her left shoulder as a
result of an influenza vaccine administered on October 10, 2015. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 11, 2017, respondent filed a combine Rule 4(c) Report and Proffer on
Damages. ECF No. 16. A ruling on entitlement was issued, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration (“SIRVA”). In the
Proffer, respondent indicated that petitioner should be awarded $81,826.50. ECF No.
16 at 4. In the Proffer, respondent represented that petitioner agrees with the proffered


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Id. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the Proffer, the undersigned awards petitioner
a lump sum payment of $81,826.50 in the form of a check payable to petitioner,
Ariadna Nacianceno. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2